STANLEY MILLEDGE, Circuit Judge.
On February 8, 1954 the appellee filed a motion to dismiss this appeal, which has just come to my attention in checking the court files of pending appeals lodged in my division.
*163An examination of the file reveals that the appeal is from an order denying the plaintiff’s motion for a summary judgment. Such a judgment is interlocutory because the trial judge merely decides that there is a genuine issue of fact — he no more decides the case finally than he does when he decides that a complaint states a cause of action.
Interlocutory appeals at law do not lie. The court, of its own motion, dismisses this appeal at the cost of the appellant, with directions that the case proceed to final disposition in the civil court of record.